ALARCON, J.
I concur in that portion of the opinion which holds that the Kellett rule is inapplicable under these facts. The results of the scientific research, and the testimony of the expert, interpreting his findings, which was necessary to prove manslaughter, were unavailable and therefore unknown to the prosecution at the time the defendant entered his plea to the infraction.
Prior to the entry of his plea the defendant was fully informed that the investigation concerning the proximate cause of the death of the three victims had not been completed. Rather than request a delay to effect a consolidation should new charges be filed and to avoid the possibility of multiple prosecution, the defendant elected to enter his plea to the infraction. If the defendant is now to be inconvenienced by a second prosecution, it was a predictable if not inevitable consequence of his acquiescence.